United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Anchorage, AK, Employer
)
___________________________________________ )
A.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1586
Issued: May 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2009 appellant filed a timely appeal from a March 3, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective March 3, 2009.
FACTUAL HISTORY
On June 9, 2003 appellant, then a 49-year-old data collection technician, filed a traumatic
injury claim alleging that on June 5, 2003 she was bent over a tub of flats and when she
straightened up, she felt a sharp pain at her tailbone at the spine while in the performance of
duty. She did not initially stop work but subsequently missed work intermittently. Appellant
also began working with restrictions on lifting. The Office accepted the claim for a lumbosacral
sprain and paid appropriate compensation benefits.

A June 9, 2003 x-ray of the lumbar spine, read by Dr. David Shea, a Board-certified
diagnostic radiologist, revealed exaggerated lordosis at the lumbosacral junction with probable
early degenerative changes at the posterior elements, L4-5 and L5-S1. On June 10, 2003
Dr. Byron E. Perkins, a Board-certified family practitioner and osteopath, examined appellant
and placed her off duty. He diagnosed an acute lumbosacral strain at the right sacroiliac joint
and a right shoulder strain. On August 8, 2003 Dr. Perkins released appellant to light duty with
10 pounds of intermittent lifting and no kneeling. He continued to treat her and note her
disability status.
On February 4, 2004 appellant accepted a permanent modified assignment as a data
collection technician. The restrictions included no lifting over 10 pounds for four hours, and no
more than two hours twisting. In an April 28, 2004 report, Dr. Perkins diagnosed chronic
lumbosacral strain, fibromyalgia syndrome, weight loss and somatic dysfunction of the
lumbosacral spine, thoracic spine and cervical spine. He continued to treat appellant and
prescribe restrictions.
On October 19, 2005 appellant was examined by Dr. Michael Coe, a Board-certified
orthopedic surgeon and second opinion physician, who opined that appellant’s accepted
condition of lumbosacral sprain had completely resolved. Dr. Coe opined that appellant’s low
back symptoms were due to her underlying degenerative disc disease on a more-likely-than-not
basis. He opined that there were external factors which might be contributing to her condition,
which included a history of anxiety and depression. Dr. Coe explained that appellant should be
able to return to her date-of-injury position when solely considering the accepted condition of
lumbar sprain.
On December 14, 2005 Dr. Perkins disagreed with Dr. Coe. He opined that appellant
continued to have a lumbosacral sprain/strain due to the June 5, 2003 work injury, and her low
back symptoms were not due to her underlying degenerative disc disease.
In a July 10, 2006 report, Dr. Charles J. Kase, a Board-certified orthopedic surgeon and
impartial medical examiner, noted appellant’s history of injury and treatment.1 He diagnosed
chronic low back syndrome and psychological factors affecting her physical condition. Dr. Kase
explained that appellant’s work-related injury resulted in a material aggravation to a preexisting
condition. He explained that the extensive medical reports of bad pain and treatment predate the
work-related incident. Dr. Kase advised that appellant’s condition was permanent.
In a February 18, 2008 report, Dr. Perkins noted that appellant was seen for chronic right
sacroiliac pain and generalized low back pain. He advised that she went “to Phoenix from
February 3 [to] 16, [2008] and was able to exercise there. Appellant felt a little bit better but
developed some neck and upper back pain carrying her bags, etc.” Dr. Perkins also advised that
appellant indicated that sit-ups made her back sore. He opined that appellant had a permanent
chronic right sacroiliac pain since her June 5, 2003 work-related injury. Dr. Perkins also
indicated that appellant was likely to develop arthritis of the spine and explained that it was “a
common life occurrence in many folks.” He noted that appellant had underlying fibromyalgia
1

On June 12, 2006 the Office referred appellant to Dr. Kase, for an impartial medical evaluation to resolve the
conflict between Drs. Coe and Perkins.

2

which was an aggravating factor. Dr. Perkins diagnosed chronic right sacroiliac sprain, somatic
dysfunction, lumbosacral, thoracic, cervical spine and nicotine dependence.
In an October 6, 2008 duty status report, Dr. Perkins diagnosed a chronic lumbar strain
and fibromyalgia. He advised that appellant could return to work with several restrictions,
including a 10-pound lifting restriction for no more than four hours a day. Dr. Perkins checked
the box “yes” in response to whether interpersonal relations were affected because of a
neuropsychiatric condition and filled in “work stress aggravates fibromyalgia pain.”
On October 7, 2008 the Office referred appellant to Dr. Joan Sullivan, a Board-certified
orthopedic surgeon, for a second opinion examination to determine the extent of appellant’s
continuing disability and residuals from the employment-related injury.
In a November 11, 2008 report, Dr. Sullivan described appellant’s history of injury and
treatment. Examination elicited pain complaints over the sacrum with deep palpation over the
lumbar spine and pain with compression over the left sacroiliac joint and none over the right.
Dr. Sullivan explained that appellant had no costovertebral angle tenderness and no tenderness
over her greater trochanters. She found that on Patrick testing, appellant reported buttock pain
bilaterally, and that she had negative straight leg raises in both the seated and supine position.
Appellant had a negative Trendelenburg test, a normal thoracic lumbar curve, equal symmetrical
range of motion of her hips, knees and ankles, no peripheral edema and posterior tibial pulses
were “2+.” Neurologic examination revealed a normal tandem gait, heel-to-toe walking was
done without difficulty and normal motor strength in her lower extremities. Sensory
examination was normal to sharp in all dermatomes. Appellant reported some decreased
perception to sharpness over the dorsum of the left distal foot over the proximal to the toes but
was otherwise normal. Vibratory and temperature sensation were normal.
Dr. Sullivan diagnosed lumbar sprain related to the June 5, 2003 injury. She advised that
appellant had very mild degenerative changes at L5-S1 and L4-5, which preexisted the industrial
injury, chronic low back pain, which was unrelated to the industrial injury and possible
fibromyalgia. Dr. Sullivan noted that appellant had a history of depression and anxiety and
referred the question of its relationship to appellant’s work injury to a psychiatrist. She indicated
that appellant had multiple pain complaints; but there was no objective medical evidence to
support the continued residuals. Dr. Sullivan explained that “on the day of her injury, she simply
bent over. She was not in the act of lifting anything.” Dr. Sullivan also noted that appellant had
a preexisting history of back complaints that included chiropractic management before the work
injury. She explained that this could not be considered a “lighting up” of mild degenerative
disease in the lumbar spine. Dr. Sullivan noted that there was a question of appellant having a
right sacroiliac joint injury and while she found some hypermobility on examination, she
explained that it was “difficult, based on the mechanism of what she was doing on that day, to
explain this as taking place on the date of injury.”
Dr. Sullivan indicated that she could not identify physical evidence to support appellant’s
ongoing symptoms and opined that the residuals of the minor sprain of June 5, 2003 had
resolved. She explained that her rationale was based on the length of time involved, the minimal
effort appellant was making on that day and the minimal objective findings. Dr. Sullivan also
advised that fibromyalgia might explain her ongoing symptomatology, but it was not a work-

3

related condition. She opined that appellant did not have any physical limitations as a result of
the June 5, 2003 lumbar sprain. Dr. Sullivan noted that appellant “most probably does have
physical limitations that are from probable fibromyalgia and may well have musculoskeletal
complaints secondary to ongoing depression.” She opined that appellant was capable of
returning to her date-of-injury job as a data collection technician based on the lumbar sprain and
noted that no further medical treatment was needed for the accepted condition. Dr. Sullivan
advised that, while she would need work modifications, those modifications were based on
nonindustrially-related conditions. In an accompanying work restriction evaluation form, she set
forth appellant’s work restrictions and advised that, while the restrictions were permanent, they
were based on nonindustrial conditions.
On January 8, 2009 the Office proposed to terminate appellant’s compensation finding
that the weight of the medical evidence, as represented by the report of Dr. Sullivan, established
that the residuals of the work injury of June 5, 2003 had ceased.
Appellant submitted additional evidence, which included an October 22, 2008 report
from Dr. Ramzi Nassar, a Board-certified psychiatrist, which noted that he was treating appellant
for a mood disorder due to a general medical condition which included a back injury and chronic
pain since July 2003. Dr. Nassar opined that appellant had “prominent depressive symptoms and
mood symptoms due to the intractable pain that she is struggling with.” He noted that appellant
was on medication and advised that her mood symptoms waxed and waned and were dependent
on the amount of pain and discomfort she was suffering.
In a January 25, 2009 statement, appellant indicated that she had problems with the
Office’s physicians which included “lying,” not testing her back and “saying I was okay.” She
indicated that there appeared to be an issue with the fact that she had been “seeing a chiropractor
a lot over the years. For over 21 years.” Appellant further alleged that her depression occurred
after her back injury as she had never seen a psychiatrist before her injury. She further alleged
that, before she hurt her back, she “was pretty limber. I worked in our garden, green house and
flowerbeds and enjoyed it. It’s been almost six years of doing nothing most of the time except at
work. When I get home each night, I usually lie in bed. In the summer, with ice on my back.”
Additionally, appellant advised the Office that she wanted to choose her own second opinion to
ensure that the physician was not biased. She also described her activities at work for the
previous 26 years that included numerous repetitive activities.
By decision dated March 3, 2009, the Office terminated appellant’s compensation
benefits effective that date.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation

2

Curtis Hall, 45 ECAB 316 (1994).

4

without establishing either that the disability has ceased or that it is no longer related to the
employment.3
ANALYSIS
The Office accepted that appellant sustained a lumbosacral sprain on June 5, 2003. On
October 7, 2008 it referred appellant to Dr. Sullivan for a second opinion evaluation regarding
her continuing disability and residuals from the employment-related injury.
In a November 11, 2008 report, Dr. Sullivan described appellant’s history of injury and
treatment. She also examined appellant and noted findings which included pain over the sacrum
and pain with compression over the left sacroiliac joint and buttocks. Dr. Sullivan was unable to
identify physical evidence to support appellant’s ongoing symptoms and opined that the residuals
of the minor sprain of June 5, 2003 had resolved. She explained that she based her conclusion on
“the length of time involved, the minimal effort she was making on that day and the minimal
objective findings.” While Dr. Sullivan advised that, while appellant might have fibromyalgia,
and some restrictions related to that condition, it was not a work-related condition. She
concluded that appellant did not have any physical limitations as a result of the lumbar sprain of
June 5, 2003. Dr. Sullivan opined that appellant was capable of returning to her date-of-injury
job as a data collection technician and noted that no further medical treatment was needed based
on the accepted condition. She advised that, while she would need work modifications, those
modifications were based on nonindustrially-related conditions.
Dr. Sullivan found no basis on which to attribute any continuing condition, residuals or
disability to the June 5, 2003 lumbosacral sprain. Her report is comprehensive, well rationalized
and based on an accurate factual and medical history. The Board finds that this report represents
the weight of the medical evidence and establishes that appellant’s June 5, 2003 lumbosacral
strain resolved without residual. There is no other contemporaneous medical evidence
establishing that appellant remained disabled or continued to experience residuals of her
accepted lumbosacral sprain. Accordingly, the Office met its burden of proof to justify
termination of benefits.
Appellant submitted a report from Dr. Nassar, who noted treating appellant for a mood
disorder due to a back injury and chronic pain since June 2003. The Board notes that the Office
has not accepted any emotional condition caused by the work injury.4 Dr. Nassar did not present
a specific and reasoned opinion explaining how any particular diagnosed emotional condition
was causally related to the June 5, 2003 lumbosacral strain that occurred when appellant
straightened up after bending over a tub of flats. The lack of reasoning in support of causal
relationship is significant since the record reflects that appellant has a preexisting back condition.
Thus, Dr. Nassar’s report is insufficient to show that the June 5, 2003 work injury caused or
aggravated an emotional condition.
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (for conditions not accepted or approved
by the Office as being employment related, the claimant bears the burden of proof to establish that the condition is
causally related to the employment injury through the submission of rationalized medical evidence).

5

The Board also notes that appellant generally alleged that she was not satisfied with the
examination of Dr. Sullivan or any of the Office physicians; however, she has not provided any
evidence to support her assertions that Dr. Sullivan’s examination was improper. Appellant
alleged that she never saw a psychiatrist until her work condition; however, as noted above, the
Office did not accept an emotional condition and it has not been shown to have arisen from the
accepted condition. Additionally, the Board has held that neither the fact that a condition
became apparent during a period of employment nor the belief of the claimant that the condition
was caused or aggravated by employment factors is sufficient to establish causal relation.5
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective March 3, 2009.6
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

6

The Board notes that appellant may wish to file an occupational disease claim as she has described activities at
work that cover a 26-year period.

6

